DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022 has been entered.
 
Response to Amendment
	3.	Amendments to claim 1 submitted on August 3, 2022 have been entered in the above-identified application. Claims 1-6 are pending and under consideration. 	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite that the dielectric layer “is formed using at least one dielectric selected from polyvinylidene fluoride, transparent silicone rubber, transparent fluororesin film, and OCA (optically clear adhesive). ”
Claim 1 recites an improper alternative expression. The Examiner recommends either using proper Markush language or using the term “or” between the alternative components of the dielectric layer. 
Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	5.	Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii (JP 08307088 A). The translation used below is based on a machine translation of the reference.  
	Fujii et al. disclose a radio wave absorber (equivalent to the electromagnetic wave absorbing sheet of the claimed invention) comprising resistive film 1 (equivalent to the electric resistance film of the claimed invention), spacer 2 (equivalent to the dielectric layer of the claimed invention and meets the limitation that the layer is an optically clear adhesive) and radio wave reflective film 3 (equivalent to the electromagnetic wave shielding layer of the claimed invention) in that order. The resistive film 1 can be made of conductive polymers. The spacer is a dielectric layer. The radio wave reflective film 3 can be metal film. Further, the wave absorber can be in rolled form, i.e. wave absorber has flexibility.  An adhesive layer on the back side of the radio-wave reflection film 14 (electromagnetic wave shielding layer) is also taught. The wave absorber comprises a protective layer 9 for the resistance film 1 (electric resistance film). With regards to the surface electric resistance as claimed in the instant claims, the Examiner takes the position that the surface electric resistance is inherent in the radio wave absorber as taught by Fujii given that Fujii discloses that the radio wave reflective film 3 can be metal film identical to that utilized in present invention. Furthermore, Fujii discloses the thickness of spacer (dielectric layer) is 1/4 the wavelength of incident electromagnetic wave, identical to that utilized in present invention. (See Abstract, Figures 1, 4, and 7, paragraphs 0026, 0035, 0036, 0039, 0043, 0044, 0067, 0075).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	6.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (JP 08307088 A) in view of Nobuta et al. (US 2013/0163150 A1).
	Fujii, as discussed above, disclose the electromagnetic wave absorbing sheet but fail to teach that the electric resistance film contains poly(3,4-ethylenedioxythiophene), polystyrene sulfonic acid, and polyvinylidene fluoride.
	However, Nobuta et al. disclose an electroconductive polymer composition comprising an electroconductive polymer such as poly(3,4-ethylenedioxythiophene), a polyacid such as polystyrene sulfonic acid and polyester sulfonic acid (i.e. water soluble polyester) and a binder such as polyvinylidene fluoride. The electroconductive polymer composition has a good film property and high electroconductivity (see Abstract and paragraphs 0032, 0034 and 0043).
	Accordingly, it would have been obvious to one having ordinary skill in the art to use the electroconductive polymer composition of Nobuta et al. for the resistive film of Fujii given that Nobuta et al. specifically teach that their composition can be used to obtain a good film property and high electroconductivity.  

Response to Arguments
	7.	Applicant's arguments filed on August 3, 2022 have been fully considered but they are not persuasive. Applicants traverse the rejection of claims 1-3 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Fujii (JP 08307088 A) and the rejection of claims 4 and 5 under 35 U.S.C. 103 as being unpatentable over Fujii (JP 08307088 A) in view of Nobuta et al. (US 2013/0163150 A1) and submit that claim 1 has now been amended to recite a dielectric layer “selected from polyvinylidene fluoride, transparent silicone rubber, transparent fluororesin film, and OCA (optically clear adhesive)” and that the material of the spacer functioning as a dielectric layer in the radio wave absorber of Fujii JP ‘088 is selected from acrylic resin, carbonate resin, styrene resin, vinyl chloride resin, olefin resin, amide resin, ester resin, copolymer resins of these resins with a resin copolymerizable therewith, glasses, etc., as recited in paragraph [0043] of Fujii JP ‘088. However, as pointed out above, spacer 2 as taught by Fujii et al. is equivalent to the dielectric layer of the claimed invention and meets the limitation that the resin is an optically clear adhesive given that acrylic resin, carbonate resin, are known to be optically clear. 
	Applicants further argue that Nobuta et al. relates to a solid electrolytic capacitor containing a conductive polymer material, and does not relate to an electromagnetic-wave absorber.  In response to applicant's argument that Nobuta et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787